Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ramsey (US 2016/0296105).
Regarding Claim 1, Ramsey discloses:
An endoscope protective cap (see Figs. 3-4 and 16-23; various embodiments are disclosed throughout) comprising: 
a first component (120/920) and a second component (118/918) connected by a hinge (see Figs. 3 and 16, for example, and Paragraphs 0024 and 0094), wherein each component comprises a contact surface (several embodiments show a variety of contact surfaces, see Fig. 16, item 924, for example) and at least one aperture configured to allow the passage of fluid and gas therethrough (seen in Figs. 20-23, there is a hole for both 943 and 947 to flex into as needed, the holes are on both components (see Figs. 20 and 21), and given that the holes are large enough for arms 943/947, fluid and gas can pass through them as well), the cap being in an open configuration when each contact surface is not in contact with one another and being in a closed configuration when each contact surface is in contact with one another (Figs. 18/19 showing the surfaces 924 not touching in the open configuration and touching in the closed configuration); 
a first liner (several examples are shown, but see 144 in Fig. 3 and 950 in Fig. 16, for example; also see Paragraph 0092 indicating that elastomeric layer may be provided as a continuous layer) positioned with the first component and a second liner (144 is on both 118 and 120 and 950 as seen in Fig. 16 is on both components 918 and 920; also see Paragraph 0092 indicating that elastomeric layer may be provided as a continuous layer) positioned with the second component, each liner comprising projections (152/952 and 941/943) extending radially from an inner surface of each liner to an inner cavity of the cap (see Fig. 16 showing the protrusions 952 extending into the cavity within the cap), each liner comprising at least one aperture aligned with the at least one aperture of at least one of the first component or the second component (the holes as seen in Figs. 20 and 21 go through the entirety of the sidewall including liner and component), the at least one aperture of each liner configured to allow the passage of fluid and gas into the cap when the cap is in a closed configuration (the holes are not fluid tight as seen in Figs. 20 and 21 such that when in the closed configuration fluid and gas can enter the cap); and 
a latching mechanism (34/36 in Figs. 1 and 2, shown in Figs. 3 and 4 but not numbered and 934/935) for retaining the first component and the second component in the closed configuration, 
wherein in the open configuration the cap is configured to receive a distal end of an endoscope (see Fig. 16 showing the open configuration allowing an endoscope to be received, see also Paragraphs 0091 and 0143) and in the closed configuration the cap is configured to secure the distal end of the endoscope such that the distal end of the endoscope cannot pass through the distal end of the cap (see Figs. 22-23 showing the closed configuration with the distal end closed preventing a scope therethrough; also, see Fig. 21 showing the cap in a closed configuration wherein the endoscope is partially inserted but not able to extend through the distal end).

Regarding Claim 2, Ramsey discloses wherein the first component and the second component are comprised of polypropylene (see Paragraph 0085 indicating that the main body may be made from polypropylene).

Regarding Claim 3, Ramsey discloses wherein each contact surface is positioned on opposing ends of the first component and the second component (see Figs. 16-19 showing 924 as opposing each on other on components 918 and 920).

Regarding Claim 4, Ramsey discloses wherein the projections are configured to secure portions of the endoscope narrower in diameter than other portions of the endoscope (see Fig. 20 and Paragraph 0148; the endoscope is not positively recited and the cap is capable of securing to any portion of the endoscope including narrower portions).

Regarding Claim 5, Ramsey discloses wherein the projections (943) are configured to prevent the endoscope from contacting a distal end of the cap (as seen in Fig. 21, the projections 943 can prevent the endoscope from extending through the cap such that the scope will not contact the distal end).

Regarding Claim 6, Ramsey discloses wherein the first liner and the second liner are comprised of cushioning material (Paragraph 0026, the elastomeric material provides cushioning).

Regarding Claim 9, Ramsey discloses wherein the hinge comprises a living hinge (see Figs. 16 and 18, for example, showing the hinge as being made from the material of the cap such that it is a living hinge).

Regarding Claim 10, Ramsey discloses alignment marks positioned on a distal portion of the cap (several marks on the outside of the cap, including 962).

Regarding Claim 11, Ramsey discloses wherein the projections are positioned distally from the alignment marks (see Fig. 16 showing the projections throughout the length of the cap including distal to 962).

Regarding Claim 12, Ramsey discloses wherein the projections are positioned adjacent to the alignment marks (see Fig. 16 showing the projections throughout the length of the cap including adjacent to 962).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US 2016/0296105).
Ramsey discloses the invention substantially as claimed as stated above.
Regarding Claim 7, Ramsey does not explicitly disclose wherein the first liner and the second liner are comprised of thermoplastic elastomer; however, Ramsey does disclose making the projections from an elastomeric material (Paragraph 0026).  Thermoplastic elastomers are considered old and well-known.  Therefore, it would have been obvious to a person having ordinary skill in the art to use a thermoplastic as Ramsey’s elastomeric material.  Such a modification takes a well-known material and uses it in a standard fashion to achieve predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US 2016/0296105) in view of Ryan et al. (US 2010/0152613).
Ramsey discloses the invention substantially as claimed as stated above.  Ramsey further discloses a similar latching mechanism where one component has a body, distal tip, a tooth, and an outer surface (see Fig. 3, for example).  Ramsey’s latch uses the outer surface of the tab 34 to engage an inner surface of an aperture.  Basically, Ramsey does not explicitly disclose an inner surface of the second component configured to engage an external surface and a catch of the first component.  Ryan teaches using a tab with a tooth where the inner surface engages the outer surface of a catch on the other side (see Fig. 3; the body has a tooth 314 that engages with the catch 316).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ramsey’s latch mechanism with one like Ryan’s.  Such a substitution uses a known alternative to secure one tubular member around another.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US 2016/0296105) in view of McLawhorn (US 2013/0046138).
The Examiner considers Ramsey to disclose the invention substantially as claimed as stated above as it relates to Claims 1-6 and 9-12.  However, Ramsey’s liners, which appear to be shown in Figures such as 16-19 having two materials with one being internal to another and are described as being provided with a continuous layer where the Examiner asserts the projections would be applied in addition to this layer, may not in fact be separate from the components.  These liners are obvious in view of McLawhorn as McLawhorn teaches using a separate liner 36 that may be of any size or shape (see Paragraph 0035).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramsey’s device to include separate liners from the components as shown in Ramsey.  Such a modification is necessary where it is desirable to make the liner from a separate material.  Here, Ramsey’s inner surfaces are intended to engage with an endoscope, so making them from a material designed for that purpose is obvious.  Ramsey’s outer housings or components are not designed to contact the endoscope and are disclosed as being made from a more rigid material (see Paragraph 0085) not suitable for gripping an endoscope.

Regarding Claim 7, Ramsey does not explicitly disclose wherein the first liner and the second liner are comprised of thermoplastic elastomer; however, Ramsey does disclose making the projections from an elastomeric material (Paragraph 0026).  Thermoplastic elastomers are considered old and well-known.  Therefore, it would have been obvious to a person having ordinary skill in the art to use a thermoplastic as Ramsey’s elastomeric material.  Such a modification takes a well-known material and uses it in a standard fashion to achieve predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US 2016/0296105) and McLawhorn (US 2013/0046138), as applied to Claim 1 above, and further in view of Ryan et al. (US 2010/0152613).
Ramsey and McLawhorn disclose the invention substantially as claimed as stated above.  Ramsey further discloses a similar latching mechanism where one component has a body, distal tip, a tooth, and an outer surface (see Fig. 3, for example).  Ramsey’s latch uses the outer surface of the tab 34 to engage an inner surface of an aperture.  Basically, Ramsey does not explicitly disclose an inner surface of the second component configured to engage an external surface and a catch of the first component.  Ryan teaches using a tab with a tooth where the inner surface engages the outer surface of a catch on the other side (see Fig. 3; the body has a tooth 314 that engages with the catch 316).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ramsey’s latch mechanism with one like Ryan’s.  Such a substitution uses a known alternative to secure one tubular member around another.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,013,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims of the patent anticipate the structural features of the apparatus claims of this application.  The method claims include the protective cap with the liners, projections, and latching mechanism.
Claims 2-3, 6-7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 1-6 in view of Ramsey US 2016/0296105. The patent claims the invention as indicated above, and Ramsey discloses the features of the additional claims as stated above.  The claims are obvious in view of Ramsey because Ramsey establishes that the additional features are known in the art.  Modifying the material of the device, for example, using known materials is obvious.  Changing the configuration of the contact surfaces slightly without changing the function of the device is also considered obvious.  Adding a living hinge uses a well-known means for opening and closing two mating components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795